Moore, J.
This case has been here before upon a motion to dismiss. Raniak v. Pokorny, 198 Mich. 567. A reading of the opinion then handed down will make a long statement of facts unnecessary at this time. After the case was sent back it was tried in open court upon the merits. The trial judge filed a long written opinion in which he said:
“The nature of the charges made in the bill against officers of the court, caused the court to pay most careful attention to the testimony given at the hearing, because if these attorneys are guilty they are a disgrace to the bar and to the community in which they live.
“At the close of the hearing, the court announced that no fraud had been shown, but counsel for plaintiffs, desiring an opportunity, to submit a brief, time in which to do so was granted, and such brief has been given consideration, but leads me to no conclusion different from that announced at the close of the hearing.”
The decisive questions are purely questions of fact and it would profit no one to set them out in detail here. A careful examination of the voluminous record and of the briefs of counsel convinces us that the decree of the lower court should not be disturbed.
It is affirmed, with costs to defendants.
Bird, Steere, Brooke, Fellows, Stone, and Kuhn, JJ., concurred. Ostrander, C. J., did not sit.